Citation Nr: 0103475	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  94-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than February 24, 
1994, for a grant of entitlement to service connection for 
traumatic arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1978.

By a decision, dated June 11, 1998, the Board of Veterans' 
Appeals (Board) denied the veteran's claim to reopen for 
entitlement to service connection for a stomach disorder, as 
well as his claim for service connection for residuals of a 
shell fragment wound of the left shoulder resulting from 
gunshot wounds in service or postoperative residuals of a 
mass of the left ankle.  Claims for an earlier effective date 
for a grant of service connection for traumatic arthritis of 
the right shoulder and for individual 10 percent ratings for 
service-connected scars from gunshot wounds of the left 
biceps, right forearm, left thigh, and left leg, were 
likewise denied.  In addition, claims for service connection 
for a back disorder, soft tissue damage of the left knee, a 
gunshot wound of the right biceps, and a psychiatric 
disorder, as well as for increased ratings for residuals of 
gunshot injuries of the left biceps, right forearm, right 
shoulder, and left lower rib cage, were remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, for further development.  

An appeal of the Board's decision in June 1998 was thereafter 
taken to the United States Court of Appeals for Veterans 
Claims (Court), and the Court by its order of April 2000 
vacated the Board's action only as to its determination with 
respect to the assignment of an earlier effective date for a 
grant of service connection for traumatic arthritis of the 
right shoulder and remanded that matter to the Board for 
readjudication.  The June 1998 decision of the Board was 
otherwise affirmed.

Upon return of the case to the Board, correspondence was 
forwarded to the veteran and his representative in June 2000 
with respect to the veteran's right to submit additional 
argument or evidence in support of his claim.  While no 
additional evidence was thereafter submitted by or on behalf 
of the veteran, the veteran's representative submitted to the 
Board an informal hearing presentation, dated October 12, 
2000.  Such document has been made a part of the veteran's 
claims folder.


REMAND

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later [emphasis added].  

38 C.F.R. § 3.400 (2000).  

In order to determine the proper effective date to be 
assigned for the grant of service connection for the 
veteran's traumatic arthritis of the right shoulder, it must 
be ascertained on what date VA was in receipt of the 
veteran's claim therefor and, as well, on what date 
entitlement arose; that is, at what point in time was it 
first shown that the veteran had traumatic arthritis of the 
right shoulder.

The veteran does not advance argument with respect to the 
issue as to the receipt date of his claim for traumatic 
arthritis of the right shoulder.  He does, however, assert 
that arthritic involvement of the right shoulder was shown in 
service, on a VA examination in 1982, and repeatedly 
thereafter on various clinical and X-ray evaluations 
performed prior to the effective date of February 24, 1994, 
which he herein challenges.  

It is asserted by the veteran on appeal that the Court in its 
order of April 2000 determined that July 23, 1990, was the 
earliest date on which it was shown that there was present 
traumatic arthritis of the right shoulder.  As a result, the 
veteran argues that an effective date of July 23, 1990, 
should now be assigned by the Board. 

While the Court found that the Board's assignment of February 
24, 1994, as the date of a showing of the first evidence of 
traumatic arthritis of the right shoulder, was clearly 
erroneous, it did not determine the date on which the entity 
in question was initially shown.  The Court it is noted is 
not permitted to render a factual determination with respect 
to the date entitlement arose, as alleged by the veteran, as 
such would have been a de novo factual finding.  See Hensley 
v. West, 212 F.3d 1255 (Fed. Cir. 2000).  Moreover, assuming 
for the sake of argument that the Court had so acted, then 
the Court would not have remanded the matter for 
readjudication and attendant factual determinations by the 
Board.  It is true that the Court noted the existence of 
medical reports or X-ray studies of February 1991 and May 
1992, which pertained to the shoulder, but were unclear or 
based on history.  The Court also cited references in the 
veteran-appellant's briefs submitted to the Court regarding 
VA medical records compiled in July 1990 as to the presence 
of degenerative joint disease, while citing II William N. 
Kelley, Edward D. Harris, Jr., Shaun Ruddy, Clement B. 
Sledge, Textbook of Rheumatology § XX11 at 1810-14 (3d ed. 
1989), for the proposition that arthritis is a cause of 
degenerative joint disease.  

Contrary to the veteran's argument, however, the Court did 
not determine the date on which entitlement arose or the 
earliest date on which an effective date for a grant of 
entitlement to service connection for traumatic arthritis of 
the right shoulder could be assigned.  Further, there are 
conflicting entries in medical records, principally of which 
may be described as entry of clinical or historical notations 
or diagnoses based thereon as to the presence of traumatic 
arthritis of the right shoulder, albeit without radiological 
confirmation.  Based on the foregoing, further evidentiary 
development is deemed to be in order, and in particular, 
obtaining further medical input as to the existence of 
traumatic arthritis of the right shoulder prior to February 
1994.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a merits-based decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for this reason, too, a 
remand is in order.  

Inasmuch as additional assistance to the veteran is needed, 
this matter is REMANDED to the RO for the following:

1.  The RO should contact the veteran in 
writing and advise him of his right to 
submit any additional argument and/or 
evidence in support of his claim of 
entitlement to an effective date earlier 
than February 24, 1994, for a grant of 
entitlement to service connection for 
traumatic arthritis of the right 
shoulder.  Such evidence may be of a lay 
or medical variety, including but not 
limited to statements from service 
medical personnel; "buddy" certificates 
or affidavits; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should, however, be relevant to the 
questions of the date of receipt of the 
veteran's claim and/or the date 
entitlement arose, i.e., on what date it 
was first shown that he had traumatic 
arthritis of the right shoulder.  

In addition, the veteran should be asked 
to provide a listing of the names and 
addresses of those VA and non-VA medical 
facilities where X-ray evaluations 
concerning his right shoulder were 
performed from March 4, 1978, the day 
following his discharge from military 
service, until February 24, 1994.  The 
approximate dates of any such X-rays 
should also be provided, to the extent 
possible.

2.  Thereafter, the RO should, after 
obtaining proper authorization, obtain 
all actual X-ray films of the veteran's 
right shoulder which were taken by VA and 
non-VA sources from March 4, 1978, to 
February 24, 1994, including but not 
limited to those taken by VA on August 
30, 1982, July 13, 1990, July 17, 1990, 
July 23, 1990, August 10, 1990, February 
14, 1991, and May 28, 1992, for inclusion 
in the veteran's claims folder.  All of 
the VA films in question, not simply the 
ones referenced above, should be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request. 

3.  Thereafter, the entirety of the 
veteran's claims folder, including the X-
ray films, should be forwarded to a VA 
physician who specializes in the 
diagnosis and treatment of orthopedic 
disorders for review.  Upon a thorough 
review of the veteran's claims folder, 
including the actual X-ray films of the 
veteran's right shoulder, such physician 
should be asked to render a professional 
opinion, with full supporting rationale, 
as to the date on which it is first shown 
that the veteran had traumatic arthritis 
of the right shoulder.  The basis of such 
opinion should be fully set forth in 
writing.

4.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to the Veterans Benefits 
Administration Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  Lastly, the RO should readjudicate the 
veteran's claim of entitlement to an 
effective date earlier than February 24, 
1994, for a grant of entitlement to 
service connection for traumatic arthritis 
of the right shoulder, based on all the 
evidence of record and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response 
before the record is returned to the Board 
for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



